     Case 2:09-cv-01955-KJM-DMC Document 78 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Kenneth Buford Pollard, III,                           No. 2:09-cv-1955-KJM-DMC-P
12                              Plaintiff,                  ORDER
13           v.
14
     Anderson Police Dept., et al.,
15
                                Defendants.
16

17          Mr. Pollard filed a complaint in this court July 16, 2009. On March 1, 2021, he moved to

18   reopen this case, which the Clerk’s Office closed after the court warned plaintiff that failure to

19   file an amended complaint may result in dismissal of his case for lack of prosecution and failure
20   to comply with court rules and orders. See Order (Aug. 13, 2010), ECF No. 67; E.D. Cal. L.R.

21   110. The motion is denied.

22          A motion to reopen a § 1983 case that has been closed by way of dispositive motion is

23   effectively a motion based on Rule 60(b)(6) asking the court to grant relief from a final judgment.

24   See Lal v. California, 610 F.3d 518, 524 (9th Cir. 2010). This relief will be denied unless a party

25   demonstrates “extraordinary circumstances which prevented or rendered him unable to prosecute

26   [his case].” Id. at 524 (brackets in original).

27          Here, Mr. Pollard does not present any extraordinary circumstances, nor does he make any

28   attempt to show extreme and unexpected hardship would result if his motion is not granted.

                                                       1
     Case 2:09-cv-01955-KJM-DMC Document 78 Filed 04/27/21 Page 2 of 2


1    Instead he simply requests to reopen his case, which was dismissed nearly eleven years ago for

2    failure to state a claim and timely amend his complaint, without providing reasons why the court

 3   should grant his motion. In effect Mr. Pollard seeks to circumvent the statute of limitations for

 4   his § 1983 claims, which have been barred for well over a decade. See Usher v. City of Los

 5   Angeles, 828 F.2d 556, 561 (9th Cir. 1987) (statute of limitations for a § 1983 claim is that of a

 6   personal injury claim in the state in which it arises).

 7          The motion to reopen this case is denied.

 8          This order resolves ECF No. 73.

 9          IT IS SO ORDERED.

10   DATED: April 26, 2021.

11




                                                       2
